95 N.Y.2d 822 (2000)
In the Matter of JERRY ROSARIO, Appellant,
v.
GLENN GOORD, as Commissioner of the New York State Department of Correctional Services, Respondent.
Court of Appeals of the State of New York.
Submitted May 15, 2000.
Decided June 20, 2000.
Appeal dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no appeal lies as of right from the unanimous judgment of the Appellate Division absent the direct involvement of a substantial constitutional question (CPLR 5601).